People v Jones (2021 NY Slip Op 04031)





People v Jones


2021 NY Slip Op 04031


Decided on June 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2012-11310
 (Ind. No. 296/11)

[*1]The People of the State of New York, respondent,
vWilliam Jones, appellant. 


Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and George D. Adames of counsel), for respondent.
Paul Skip Laisure, New York, NY (Denise A. Corsí of counsel), former appellate counsel.
William Jones, Attica, NY, appellant pro se.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 27, 2016 (People v Jones, 138 AD3d 1144), affirming a judgment of the Supreme Court, Richmond County, rendered December 12, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., HINDS-RADIX, MILLER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court